Per Curiam.
On August 7, 1968, while a building at 420 West Liberty Street in Norfolk was being razed, the building collapsed causing death, personal injuries and property damage. Atlas Underwriters, Limited (“Atlas”), a general agent of Underwriters at Lloyd’s of London, brought this suit for a declaratory judgment that it had not agreed to issue a policy of liability insurance covering that building.
The trial court adjudged and declared that before the collapse, Atlas was legally bound to issue liability insurance covering the building. Atlas appeals contending that no contract to insure came into being because the parties never agreed upon an essential element, the premium to be charged.
The uncontradicted evidence supports Atlas’s position. It shows that Atlas did not quote a premium for a policy covering the razing of 420 West Liberty Street or, if it did quote a premium, its offer was never accepted. We therefore reverse the decree appealed from and enter a decree for Atlas.

Reversed and final decree.